DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-32 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach alone or in combination the limitations of independent claim 19 in the context the claim as a whole.
The most pertinent prior art of record is DiCarlo et al. US 20060200120, Eggers et al. US 5633578, and Cornacchia US 9433460.  In Applicant’s Arguments filed 3/15/18, the Applicant persuasively argues that the multiplexer of DiCarlo cannot reasonably be called a plug and it does not directly attach to the generator.  Eggers has an adaptor that plugs into a generator but the circuitry does not perform the same functions as the claimed switch configurations, as recited in the independent claims.  Cornacchia, similar to Eggers, has a plug containing circuitry but it does not perform the same functions as the claimed switch configurations, as recited in the independent claims.  Further, the plug of Cornacchia does not connect directly to the generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794